Title: From George Washington to La Rochefoucauld-Liancourt, 8 August 1796
From: Washington, George
To: La Rochefoucauld-Liancourt, François-Alexandre-Frédéric, duc de


        
          Sir,
          Mount Vernon 8 Aug: 1796
        
        The Letter which you did me the honor of writing to me the 25th of last month, came duly to hand; & the enclosure for Mr George Fayette was immediately presented to him.
        The name & character of the duke de Liancourt were not unknown to me, before his arrival in this Country; and the respect which I entertained for the Latter (although political considerations have deprived me of the honor of a personal acquaintance with him) was, & is as great as he or his warmest friends could desire.
        Mr de Liancourt must be too well acquainted with the history of governments; with the insidious ways of the world; & with the suspicions and jealousies of its rulers; not to acknowledge that men in responsible situations cannot, like those in private life, be governed solely by the dictates of their own inclinations, or by such motives as can only affect themselves.
        
        To dilate upon this observation, or to attempt to point at the distinction between the conduct of a man in public office who is accountable for the consequences of his measures to others; and one in private life, who has no other check than the rectitude of his own actions, would be superfluous to a man of information: but if exemplification of these facts was necessary, it might be added with truth, that in spite of all the circumspection with which my conduct has been marked towards the gentlemen of your nation, who have left France under circumstances which have rendered them obnoxious to the governing power of it, the countenance said to be given to them, is alledged as a cause of discontent in the Directory of France against the government of the U. States. But it is not my intention to dwell on this subject: how far the charge is merited no one better than yourself can judge; & your candour & penetration will, I am persuaded, appreciate my motives for the reverse of the charge, however contrary the operation of them may have been to your expectation or to my wishes.
        With respect to Mr La Fayette I may, without troubling you with the details, venture to affirm that whatever private friendship could require, or public duty would allow, has been, & will continue to be essayed by me to effect his liberation. the difficulty in accomplishing of which has, no doubt, proceeded in a great measure from the cause you have mentioned, & will probably exist while the war between the belligerent powers continues to rage.
        No man regrets this, & the present unhappy situation of this amiable family more than I do; but it is an ascertained fact, that altho’ Fayette is an adopted citizen of this Country, the Government of it, nor the people themselves, notwithstanding their attachment to his person & the recollection of his services, have any right to demand him as their citizen by the law of nations. consequently, an expression of their earnest wishes that liberty may be restored to him, is all they can do towards accomplishing it. to attempt more, would avail him nothing, & might involve the U. States in difficulties of great magnitude.
        This letter, sir, you will consider as a private one; originating from yours to me, relatively to Mr La Fayette. In replying to the sentiments contained in it, I could not, from respect to your character, & the indulgence of my own feelings, miss the

occasion of giving you this explanation of matters, which otherwise might have the appearance of mystery. It affords an occasion also of assuring you that with sentiments of the highest esteem & greatest respect I have the honor to be &c.
        
          G: Washington
        
      